DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/21/2022 has been entered.  Claims 1, 3-6, 8-9 have been amended and Claims 2, 7 have been cancelled.  Claims 1, 3-6, 8-18 are currently pending in the application, with Claims 10-18 withdrawn from consideration.  The amendment overcomes each objection, interpretation under 35 U.S.C. 112(f), and rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action of 7/5/2022.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 9/21/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 and/or 103 have been fully considered have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.  The applicant has modified claim 1 to detail the wavelength bands of illumination light and the boundaries at which the isosbestic points occur, limitations heretofore not presented for examination in this application. As such, the scope of the claims was substantially changed and new grounds for rejection are presented.
	Regarding assigning the G2 image data to a blue wavelength region and the R2 image data to a green wavelength region to generate a blood transparentized image, as detailed below, US 20180000335 A1 by Igarashi et al. (hereinafter “Igarashi”) teaches a deep-blood vessel observation mode in which a video signal generated by display control portion 46 undergoes allocation processing in which a green color component of the image data CG is allocated to the B channel of a display 5 and a red color component of the image data CRS is allocated to the G channel of the display 5.  Thus, the image displayed on the display 5 during deep-blood vessel observation has been processed to emphasize a deep part of tissue and therefore minimize the effect of blood near the tissue surface.
	Arguments regarding the applicability of US 20050014995 A1 by Amundson et al. (hereinafter “Amundson”) to the limitations of amended Claim 1 are considered moot given the new grounds of rejection.  Please see the rejection under 35 U.S.C. 103 below.  

Information Disclosure Statement
The IDS filed 9/21/2022 has been submitted with an abstract in English for each of the documents which were not previously considered on the IDS filed 10/16/2020.  The IDS filed 9/21/2022 and the IDS filed 10/16/2020 are fully considered and copies are attached.
As previously stated, the IDS filed 4/26/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the following information referred to therein has not been considered: Office Action issued in Japanese.  No English translation has been provided for the above document.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016022043 A by Chiba (hereinafter “Chiba”) in view of US 20180000335 A1 by Igarashi et al. (hereinafter “Igarashi”).
Regarding Claim 1, Chiba discloses an endoscope system (endoscope apparatus 1; [0029]; Fig. 2) capable of operating in a normal observation mode for irradiating a biological tissue with white light to acquire a first image (normal observation mode) and a special observation mode for irradiating the biological tissue with light of a specific wavelength band to acquire a second image (spectroscopic analysis mode; [0048]), comprising: 
a lamp that irradiates the biological tissue with illumination light (light source unit 400; [0030]; Fig. 2) including at least red light R1 of a first wavelength band (WR), green light G1 of a second wavelength band (W4-W6), blue light B1 of a third wavelength band (W2), red light R2 of a fourth wavelength band (W7), green light G2 of a fifth wavelength band (W3), and blue light B2 of a sixth wavelength band (W1; [0023-25]; Fig. 1); 
an image sensor that generates image data based on reflected light from the biological tissue generated by irradiating the biological tissue with the illumination light (imaging element 141 generates imaging signals); 
an image processor that acquires the image data from the image sensor and performs a predetermined image process (controller 530 processes digital image data; [0033-34]; Fig. 2); and 
a display that displays a special light image generated by the predetermined image process of the image processor on a screen (monitor 300 displays a video signal representing processed image data; [0049]), wherein: 
at least the second wavelength band, the third wavelength band, the fifth wavelength band, and the sixth wavelength band are defined with boundaries therebetween, the boundaries are wavelengths at isosbestic points at which transmittance becomes constant regardless of oxygen saturation (wavelength bands W1-W6 defined by boundaries at isosbestic points E2-E4, E7),
the second wavelength band includes isosbestic points other than the isosbestic points (isosbestic points E5-E6 defined within the wavelength bands W4-W6; [0023]; Fig. 1), 
the image data includes R1 image data corresponding to R1 of the first wavelength band, G1 image data corresponding to G1 of the second wavelength band, B1 image data corresponding to B1 of the third wavelength band, R2 image data corresponding to R2 of the fourth wavelength band, G2 image data corresponding to G2 of the fifth wavelength band, and B2 image data corresponding to B2 of the sixth wavelength band (image data acquired from illumination light IL incident of the imaging element 141; [0033-34]; Fig. 2), 
the image processor generates the special light image (oxygen saturation distribution image) by performing an image process using the G1 image data and at least one of the R1 image data, the B1 image data, the R2 image data, the G2 image data, and the B2 image data (controller 530 obtains image data transmitted by ultraviolet cut filter F4, including R, G, and B image data; [0071-72]), 
the first wavelength band is 630±3 nm to 700±3 nm (WR), 
the second wavelength band is 524±3 nm to 582±3 nm (W4-W6), 
the third wavelength band is 452±3 nm to 502±3 nm (W2), 
the fourth wavelength band is 582±3 nm to 630±3 nm (W7), 
the fifth wavelength band is 502±3 nm to 524±3 nm (W3), 
the sixth wavelength band is from 420±3 nm to 452±3 nm (W1), 
452±3 nm, 502±3 nm, 524±3 nm, and 582±3 nm are wavelengths at the isosbestic points (E2, E3, E4, and E7, respectively; [0023-25]).
However, Chiba does not positively disclose the image processor assigns the G2 image data to a blue wavelength region, and assigns the R2 image data to a green wavelength region to generate a blood transparentized image in which the blood is transparent, and the display displays the blood transparentized image on the screen.
Igarashi teaches an endoscope 2 which acquires images for output to a processor 4, which includes a display control portion 46 and a control portion 47.  In a deep-blood vessel observation mode, a video signal generated by display control portion 46 undergoes allocation processing in which a green color component CG of the image data is allocated to the B channel of a display 5 and a red color component CRS of the image data is allocated to the G channel of the display 5 ([0040, 0064]; Figs. 1, 3).  Thus, the image displayed on the display 5 during deep-blood vessel observation has been processed to emphasize a deep part of tissue and therefore minimize the effect of blood near the tissue surface ([0067-68]; Figs. 1, 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Chiba with the processing taught by Igarashi with the benefit of displaying an observation image that emphasizes blood vessels with a large diameter that are present in a deep part of living tissue (Igarashi [0067]).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the boundaries of the individual wavelength bands according to the parameters provided by the oxygen concentration and transmittance to obtain the specific disclosed bands using routine optimization and experimentation.
Regarding Claim 3, Chiba as modified by Igarashi teaches the endoscope system according to claim 1, wherein the image processor performs a process of generating a first blood vessel image at a first depth position from a surface of the biological tissue (B digital image data), 
a process of generating a second blood vessel image at a second depth position deeper than the first depth position using the G1 image data (G digital image data), and 
a process of generating a third blood vessel image at a third depth position deeper than the second depth position using the R1 image data (R digital image data; [0040-45, 0052]).
However, Chiba does not positively disclose generating the first blood vessel image using the B2 image data or the first, second, or third depth position.  
Igarashi further teaches the control portion 47 controlling observation modes at which imaging occurs at different tissue depths.  In a normal observation mode, a blue component CBS of the image data is allocated to the B channel of the display 5 to display a normal image.  In a narrow-band light observation mode, a green component CG of the image data is allocated to the R channel of the display 5 to display a capillary emphasis image.  In a deep-part blood vessel observation mode, red color components CRS and CRL of the image data are allocated to the G and R channels, respectively, to generate a deep blood vessel emphasis image ([0065-67]; Figs. 1, 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Chiba as modified by Igarashi with the processing taught by Igarashi with the benefit of enabling selection of the desired observation region of a tissue (Igarashi [0003]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Igarashi as applied to claim 1 above, and further in view of US 20160287061 A1 by Shigeta (hereinafter “Shigeta”).
Regarding Claim 4, Chiba as modified by Igarashi teaches the endoscope system according to claim 1, wherein the image processor calculates a hemoglobin concentration indicating a blood concentration by dividing the image data by the R1 image data (image processing unit 500 performs normalization by dividing B digital image data by R digital image data; [0058-59]) and 
obtains an oxygen saturation of the biological tissue based on a value of the hemoglobin concentration (the B digital image data in internal memory 532 is used to calculate oxygen saturation; [0054, 0071-74]).
However, Chiba in view of Igarashi does not positively teach calculating a hemoglobin concentration using a ratio of the B1 image data and the G1 image data.  
Shigeta teaches an endoscope system which emits green light from an LED 20c in a wavelength range of 480-600 nm.  Image signals G1 and G2 are generated based on the green light being incident on imaging sensor 48 and used to calculate the oxygen saturation for an observation target ([0073-75, 0081]).  Oxygen saturation calculation section 73 calculates the oxygen saturation based on signal ratios between the R, G, and B image signals, including a B2/G1 ratio and a R1/G1 ratio ([0091, 0094-95; Fig. 13).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Chiba in view of Igarashi with the oxygen saturation calculation taught by Shigeta with the benefit of accurately calculating the oxygen saturation by reducing artifacts while leaving a temporal or spatial change based on a change in the observation target (Shigeta [0023]).  
Regarding Claim 5, Chiba as modified by Igarashi and Shigeta teaches the endoscope system according to claim 4, wherein the image processor identifies, in the biological tissue, a place which satisfies a characteristic condition that the hemoglobin concentration is equal to or more than a first threshold (controller 530 indicates a malignant tissue in which the total amount of hemoglobin is larger than a predetermined reference value) and the oxygen saturation is less than a second threshold (oxygen saturation is lower than the saturation of a normal tissue), and generates a characteristic image of the place satisfying the characteristic condition to take a display form distinguished from other places, and 
the display unit displays the characteristic image on the screen (a lesion-weighted image representing a malignant tissue can be displayed on monitor 300; [0074-75]; Fig. 6).
Regarding Claim 6, Chiba as modified by Igarashi and Shigeta teaches the endoscope system according to claim 4, wherein the image processor divides the image data by a linear combination of the B1 image data, the G1 image data, and the R1 image data to calculate a relative hemoglobin concentration with the influence of scattered light removed (image processing unit 500 performs normalization by dividing B digital image data by R digital image data and baseline B and R image data; [0058-59]), and obtains the oxygen saturation using the relative hemoglobin concentration (oxygen saturation calculated from experimental measurements and a known index value X; [0071]).
However, Chiba as modified by Igarashi and Shigeta does not teach calculating a hemoglobin concentration using G1 image data.  
Shigeta further teaches an endoscope system which emits green light from an LED 20c in a wavelength range of 480-600 nm.  Image signals G1 and G2 are generated based on the green light being incident on imaging sensor 48 and used to calculate the oxygen saturation for an observation target ([0073-75, 0081]).  Oxygen saturation calculation section 73 calculates the oxygen saturation based on signal ratios between the R, G, and B image signals, including a R1/G1 ratio ([0091, 0094-95; Fig. 13).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Chiba in view of Igarashi and Shigeta with the oxygen saturation calculation taught by Shigeta with the benefit of accurately calculating the oxygen saturation by reducing artifacts while leaving a temporal or spatial change based on a change in the observation target (Shigeta [0023]).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Igarashi as applied to claim 1 above, and further in view of US 20050014995 A1 by Amundson et al. (hereinafter “Amundson”).
Regarding Claim 8, Chiba as modified by Igarashi discloses the endoscope system according to claim 1, wherein the image processing unit linearly combines the G2 image data assigned to the blue wavelength region, the R2 image data assigned to the green wavelength region, and the G1 image data (image processing unit 500 performs normalization by dividing B digital image data by R digital image data and baseline B and R image data; [0058-59]).
However, Chiba as modified by Igarashi does not positively teach a predetermined subtraction parameter used to generate the blood transparentized image. 
Amundson teaches an ablation device for imaging a lesion area to detect changes in the area over time.  Illumination is provided at a signature wavelength and a reference wavelength, and corresponding images are digitally subtracted to provide an image in which a sensed chemical or tissue is highlighted or colored.  The subtracted area is not displayed, as shown by the difference between images 47-52 in Fig. 7 ([0096-102]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Chiba in view of Igarashi with the digital subtraction processing taught by Amundson with the benefit of sensing chemicals or tissues in a body cavity in which blood obscures the image (Amundson [0098]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Igarashi as applied to claim 1 above, and further in view of US 20120010465 A1 by Erikawa et al. (hereinafter “Erikawa”).
Regarding Claim 9, Chiba as modified by Igarashi teaches the endoscope system according to claim 1, however does not positively teach a first image sensor and a second image sensor.  
Erikawa teaches an imaging optical system with a first imaging system 121 including a first imaging device 21A and a second imaging system 123 including a second imaging device 21B.  When the body is illuminated with white illumination light as well as fluorescent and infrared excitation light ([0134-135]).  Each of the imaging devices 21A and 21B captures an observation image from the light reflected in the corresponding imaging system ([0158-166]; Fig. 24).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Chiba in view of Igarashi to include first and second image devices as disclosed by Erikawa with the benefit of facilitating the simultaneous detection of different kinds of fluorescence images (Erikawa [0166]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795